Opinion
Pee Cueiam,
We find no merit in appellant’s argument that he was denied the effective assistance of counsel at re-sentencing on Bills Nos. 35 and 49 December Term, 1960, which was ordered by us in Commonwealth ex rel. Miller v. Myers, 206 Pa. Superior Ct. 84, 211 A. 2d 87 (1965). The sentence of not less than five nor more than ten years on No. 49 December Term, 1960, charging larceny, however, Avas in excess of the maximum allowed by law. Act of June 24, 1939, P. L. 872, §807,18 P.S. §4807.
Judgment of sentence at No. 35 December Term, 1960 is affirmed. Judgment of sentence at No. 49 December Term, 1960 is vacated, and the record is remanded to the Court of Quarter Sessions of Monroe County with directions to resentence appellant in accordance with law.